DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement of Inventions, as set forth in the Office action mailed on 5/27/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 1-6, 8-10 , directed to non -elected invention  are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-6, 8-16, 18-20 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “removing the defective micro LED from the first substrate;
matching the first position on the first substrate from which the defective micro LED has been removed to a second position of the repairing micro LED on the second substrate; and
transferring the repairing micro LED from the second position on the second substrate to the first position on the first substrate from which the defective micro LED has been removed by using a laser transfer method,
wherein the matching comprises moving at least one of the first substrate or the second substrate to align the second position on the second substrate with the first position on the first substrate”.

Regarding claim 11, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “identify a repairing micro LED, from among the plurality of second micro LEDs based on a first position of a defective micro LED from among the plurality of first micro LEDs on the first substrate,
control the extraction member to remove the defective micro LED from the first substrate,
control the moving member to match the first position on the first substrate from which the defective micro LED has been removed to a second position of the repairing micro LED on the second substrate; and
control the laser device to transfer the repairing micro LED from the second position on the second substrate to the first position on the first substrate from which the defective micro LED has been removed,
wherein the processor is further configured to control the moving member to move at least one of the first substrate or the second substrate to align the second position on the second substrate with the first position on the first substrate”.

Regarding claim 20, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “identifying a repairing micro LED from among a plurality of second micro LEDs on a second substrate based on a first position of a defective micro LED from among a plurality of first micro LEDs on a first substrate;
removing the defective micro LED from the first substrate;
matching the first position on the first substrate from which the defective micro LED has been removed to a second position of the repairing micro LED on the second substrate; and
transferring the repairing micro LED from the second position on the second substrate to the first position on the first substrate form which the defective micro LED has been removed by using a laser transfer method”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895